Citation Nr: 0725204	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical spine disc disease with limitation of motion, and, 
if so, whether the claim for service connection for a 
cervical spine disorder may be granted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder, status post strain, with right thigh 
pain, and, if so, whether the claim for service connection 
for a lumbar spine disorder may be granted.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD


Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1971 to December 
1974.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans affairs (VA) Regional Office 
(RO) in Reno, Nevada, which, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen claims of entitlement to service connection for 
limitation of motion, cervical spine and limitation of 
motion, lumbar spine.  The veteran submitted a timely 
substantive appeal in January 2006 after the RO issued a 
statement of the case (SOC) in November 2005.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in May 2007.

The reopened claims of entitlement to service connection for 
cervical spine disc disease with limitation of motion and for 
lumbar spine disorder, status post strain, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By a rating decision issued in January 1981, the 
veteran's claim of entitlement to service connection for back 
and neck problems was denied, on the basis that, although he 
was treated in service for back pain, that pain was acute and 
transitory and resolved, with no chronic back or neck 
disorder; the January 1981 decision became final in 1982, 
because the veteran did not appeal the decision.  

2.  January 2006, February 2006, April 2007, and May 2007 
private medical statements provide opinions linking the 
veteran's current cervical and lumbar spine disorder to a 
automobile accident with head injury the veteran sustained in 
1973 during his military service, and these medical opinions, 
which establish that there is a current medical diagnosis of 
each disorder for which the veteran seeks service connection 
and provide opinions linking the current disorders to the 
veteran's service.  

3.  These medical opinions are material to facts which were 
not established at the time of the prior rating decision 
which are material to the veteran's claims for service 
connection for lumbar and cervical spine disorders, and those 
opinions, together with the veteran's statements as to 
chronicity of his back pain, are new and material to reopen 
the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for connection for 
cervical spine disc disease with limitation of motion, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a lumbar spine 
disorder, status post strain, with right thigh pain, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that there is new and material evidence 
to reopen the claims for service connection for cervical and 
lumbar spine disorders.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  If there is any defect 
in the content or timing of the VCAA, VA must establish that 
such defect was not prejudicial to the veteran.  See Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held, in pertinent part, that the VCAA 
notice requirements require the VA to send a specific notice 
letter to the veteran that (1) notifies the veteran of the 
evidence and information necessary to reopen the claim, 
(i.e., describes what new and material evidence is); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.

In this case, the requests to reopen the claims have been 
addressed in this decision, and, as that discussion is 
entirely favorable to the veteran, no further discussion as 
to the notice required under Kent is necessary.  

Requests to reopen service connection claims

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  The United States 
Court of Appeals for the Federal Circuit has held that if 
service connection has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a), 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his request seeking to reopen the claims addressed in 
this decision in 2005, the Board has applied the revised 
provisions in the decision below.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Facts and analysis

The veteran service medical records disclose that, in January 
1973, the veteran was in an automobile accident.  The service 
medical records state that the veteran struck the right 
parietal area against the windshield.  There was no loss of 
consciousness.  In May 1974, he sought treatment for back 
pain with an onset one month prior to the treatment visit.  A 
diagnosis of myositis was assigned.  The service separation 
examination noted the veteran's spine as normal.  No history 
is attached to that examination.  

In August 1978, examination conducted for purposes of reserve 
component enlistment.  A spinal list with pelvic tilt was 
noted, and the veteran was referred for neurologic 
examination for evaluation of dizzy spells.  The examiner 
noted that the veteran had full range of motion of the lumbar 
spine, without spasm, and radiologic examination of the 
lumbar spine was normal, although there was a pelvic tilt.  
The veteran noted, on the portion of the history he 
completed, that he had recurrent back pain.  

By a rating decision prepared in January 1981, claims of 
entitlement to service connection for cervical spine disc 
disease with limitation of motion and service connection for 
a lumbar spine disorder, status post strain, with right thigh 
pain, were denied, on the basis that, although the veteran 
sought treatment for back pain in service on one occasion, 
there was no further treatment.  The RO determined that the 
in-service back pain was acute and temporary and resolved, so 
there was no evidence that a chronic cervical or lumbar 
disorder was incurred in service.    

Since that rating decision was issued, the veteran has 
testified, at a May 2007 hearing before the Board, that he 
was a passenger in an automobile that turned over.  The 
veteran testified that he was truck in the head when the 
car's roof collapsed inward.  The veteran testified that he 
did have recurrent back pain after that accident, although 
nothing was ever diagnosed.  This evidence is new, and 
addresses chronicity of cervical and lumbar spine disorders, 
an unestablished fact which is necessary to substantiate the 
claims for service connection.  Jandreau v. Nicholson, --- 
F.3d ----, ----, No. 07-7029, slip op. at 8 (Fed. Cir. July 
3, 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed.Cir.2006).

January 2006, February 2006, April 2007, and May 2007 private 
medical statements provide opinions linking the veteran's 
current cervical and lumbar spine disorders to the automobile 
accident with head injury the veteran sustained in 1973 
during his military service.  These opinions address whether 
there is a nexus, a link, between the veteran's service and 
his current lumbar and cervical spine disorders.  The 
evidence considered at the time of the prior rating decision 
did not include medical opinion linking the veteran's service 
to a spine disorder.  This evidence is new, and is certainly 
material to the service connection claims, since establishing 
a nexus between service and a current disorder is one of the 
basic criteria for establishing service connection.  

The evidence obtained since the 1981 rating decision is both 
new and material and addresses both claims of service 
connection before the Board on appeal.  The claims are 
reopened.

Once a claim is reopened, the claim may be considered on the 
merits, if adequate development has been conducted and the 
duties to notify and assist have been met.  In this case, the 
veteran's testimony at his videoconference hearing 
establishes that, after the September 1980 VA examination was 
conducted, and after development of his claim for service 
connection for a back disorder concluded, the veteran 
sustained an injury at work which affected his back.  The 
veteran testified that he was awarded Workers Compensation 
benefits for his back injury.  The veteran was unclear as to 
what diagnosis was assigned.  Clearly, this evidence is 
critical to examination of the etiology of the veteran's 
current disorders of the lumbar and cervical spine.  The 
further development of the reopened claims is address in the 
REMAND appended to this decision.  


ORDER

The request to reopen the claim of entitlement to service 
connection for cervical spine disc disease with limitation of 
motion is granted; the appeal is granted to this extent only.  

The request to reopen the claim of entitlement to service 
connection for lumbar spine disorder, status post strain, 
with right thigh pain is granted; the appeal is granted to 
this extent only.  


REMAND

The veteran has testified that his sustained a post-service 
injury to his back at work in late 1980.  The evidence 
developed contemporaneously with the injury, if obtained, 
would be material to determine whether the veteran has a 
current disorder of the spine incurred prior to that 
accident.  An attempt should be made to obtain the veteran's 
Workers Compensation claim records, which apparently date 
from November 1980 through 1984.  

Although the incident occurred many years ago, it is possible 
that the state government may have maintained some records, 
since states generally have jurisdiction over such claims.  
The veteran should be asked to identify what state he was 
working in at the time of the injury and the name of the 
company he was working for when he sustained the injury.  
Then, the RO should determine what department of the state's 
government has jurisdiction over workers' compensation 
claims, and the records of that claim should be obtained.  
The state should be asked to provide a copy of the final 
award in the case, which may be a matter of public or 
judicial record.  

If the state has no records, the veteran should be asked to 
identify the providers who treated him for that injury, and 
to identify, in particular, the facilities at which he 
underwent radiologic or other examinations of the back in 
connection with that injury.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be advised that 
evidence proximate to his service 
discharge in 1974 is more persuasive than 
current medical evidence.  Advise the 
veteran to identify any facility at which 
he was treated or any provider from which 
he sought treatment soon after service, 
and to identify clinical records for the 
period from 1981 through 1998.  (Records 
after 1998 are associated with the Social 
Security Administration records, which 
have been obtained.)

Ask the veteran to identify what state he 
was working in when he sustained an injury 
to his back in late 1980, and the name of 
the company he was working for, and those 
records should be sought, including the 
final award in the case.  

Advise the veteran of the alternative 
types of evidence he may submit to show 
that his current cervical and lumbar 
disorders were not incurred as a result of 
an employment injury in late 1980, 
especially employment clinical records, 
statements of individuals from his 
workplace, employment or insurance 
examination reports, and the like.  

2.  Ask the veteran to identify the 
reserve component with which he last 
served, since there are no reserve 
component records after August 1978.  
Contact the appropriate office to obtain 
the veteran's reserve component records. 

3.  Obtain the veteran's current VA 
clinical records, from March 2007 to the 
present, and ask the veteran to identify 
any private clinical records since March 
2007.  

4.  After the above development is 
completed, afford the veteran VA 
examination of the spine.  The examiner 
should be provided with a copy of this 
Remand, the claims file, including 
evidence obtained during development, and 
the veteran's current VA clinical records.  
After examining the veteran and conducting 
any necessary examination(s), the examiner 
should answer the following questions:

(i) Is it at least as likely as not (i.e., 
is there a 50 percent or greater 
likelihood) that the veteran has a current 
cervical spine disc disease with 
limitation of motion which was incurred 
during or as a result of his period of 
active service which ended in 1974?  

(ii) Is it at least as likely as not 
(i.e., is there a 50 percent or greater 
likelihood) that the veteran has a current 
that the veteran has a current lumbar 
spine disorder, status post strain, with 
right thigh pain which was incurred during 
or as a result of his period of active 
service which ended in 1974?  

The examiner should explain the rationale 
for each opinion expressed, including 
discussion of the medical evidence 
supporting the opinion.  It would be 
helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as 
likely as not."  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against causation.

5.  When the development requested has 
been completed, the evidence should be 
reviewed to ascertain that all evidence 
identified by the veteran has been sought 
and that the veteran has been notified if 
any evidence has not been obtained.  
Determine whether all necessary 
development, including any development 
raised by the additional evidence, has 
been conducted, and conduct any additional 
development required, including obtaining 
medical review and opinion if indicated.

6.  After all development has been 
completed, readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


